DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 23 April 2021. The references have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18 and 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, of U.S. Patent No. 11,013,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is that the current application has broader wording than the patented claims.
Claim 1 of the current application recites: A control system for controlling movement of a component of a patient support from a first position to a second position, said control system comprising: a sensor configured to provide sensor output indicative of an operating characteristic of the patient support; a controller operably coupled to the component, the controller operable to obtain the sensor output, the controller configured to detect a pinch event based on a comparison between the sensor output and a pinch event criterion, wherein the pinch event criterion includes a pinch event value; and wherein the controller is operable to vary the pinch event criterion based on a position of the component, wherein the controller is operable to vary the pinch event value based on the position of the component.
	Claim 1 of ‘651 recites: A control system for controlling an electric motor to direct movement of an actuator of a patient support from a first position to a second position, said control system comprising: electric motor circuitry operable to direct operation of the electric motor, the electric motor circuitry operable to obtain a sensed characteristic of power that is supplied to the electric motor in order to move the actuator from the first position to the second position; a controller operably coupled to the electric motor circuitry, the controller operable to obtain the sensed characteristic of power, the controller configured to detect a pinch event based on a comparison between the sensed characteristic of power and a pinch event criterion, wherein the pinch event criterion includes a pinch event value pertaining to a characteristic of power supplied to the electric motor; and wherein the controller is operable to vary the pinch event criterion based on a position of the actuator, wherein the controller is operable to vary the pinch event value pertaining to the characteristic of power supplied to the electric motor.
	The differences in the claims are related to terminology. For instance, component has been used in place of electric motor to direct movement of an actuator, sensor has been used instead of electric motor circuitry operable to obtain a sensed characteristic, these changes are considered to be obvious to one of ordinary skill in the art.
	Referring to Claims 2-26, the same obvious changes have been made to these claims are well and claims 1-20 are considered to read on those as well with regards to Double Patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan (US PGPub 2011/0066287).
	Referring to Claim 1, Flanagan teaches  a sensor (inherently a portion circuitry to make the motor operate) configured to provide sensor output indicative of an operating characteristic of the patient support (Fig. 2 #74; [0018]); a controller operably (Fig. 2 #72; [0020]) coupled to the component, the controller operable to obtain the sensor output, the controller configured to detect a pinch event based on a comparison between the sensor output and a pinch event criterion ([0021-0023]), wherein the pinch event criterion includes a pinch event value; and wherein the controller is operable to vary the pinch event criterion based on a position of the component, wherein the controller is operable to vary the pinch event value based on the position of the component; [0024-0029]. 
	Referring to Claims 2 and 13, Flanagan teaches wherein: the component of the patent support is an actuator of the patient support; an electric motor directs movement of the actuator from the first position to the second position; electric motor circuitry is operable to direct operation of the electric motor; and the electric motor circuitry is operable to direct supply of power to the electric motor to move the actuator from the first position to the second position; See Fig. 1 and 2 and [0016].
 	Referring to Claim 3, Flanagan teaches wherein the actuator is coupled to a patient support component of the patient support, and wherein the patient support component is at least one of a - 31 -143667.197005 (P-A 444C) foot section of the patient support, a middle section of the patient support, a side rail of the patient support and a frame of the patient support; See Fig. 1 and 2 and associated text.
	Referring to Claim 4, Flanagan teaches wherein the operating characteristic of the patient support is a sensed characteristic of power supplied to the electric motor, and comprising a motor sensor configured to provide motor sensor output indicative of the sensed characteristic of power, and wherein the pinch event is detected in response to the motor sensor output being equal to or greater than a first threshold; (although sensors are not explicitly disclosed as being dedicated to the motor, Fig. 7-9 and associated text teach the use of sensors in order to determine threshold values).
	Referring to Claims 5 and 14, Flanagan teaches wherein a motor torque threshold is provided, and wherein the pinch event is detected based on a determination of whether a motor sensor output is indicative of a motor torque being greater than the motor torque threshold; See Fig. 6-9 and associated text.
	Referring to Claims 7 and 17, Flanagan teaches wherein the operating characteristic of the patient support is current supplied to the electric motor; [0027]. 
	Referring to Claims 8, 18 and 22, Flanagan teaches wherein the component is a foot section of the patient support; See citation of Claim 3 above.
	Referring to Claims 9 and 19, Flanagan teaches wherein the sensor is a load cell such that the sensor output corresponds to a force applied to the patient support; See Abstract.
	Referring to Claims 10 and 20, Flanagan teaches wherein: first pinch event criterion is associated with the first position of the component; second pinch event criterion is associated with the second position of the component; - 32 -143667.197005 (P-A 444C) the controller is operable, with the component in the first position, to conduct a first comparison between the operating characteristic and the first pinch event criterion to detect a pinch event; and the controller is operable, with the component in the second position, to conduct a second comparison between the operating characteristic and the second pinch event criterion to detect a pinch event; See Fig. 6-9 and associated text.
	Referring to Claim 11, Flanagan teaches wherein the sensor output forms at least part of motor sensor output obtained by the controller; See Fig. 7-9 and associated text.
	Referring to Claim 12, Flanagan teaches a controller operable to obtain sensor output pertaining to an operating characteristic of the patient support, the controller configured to detect a pinch event based on a comparison between the sensor output and a pinch event criterion, wherein the pinch event criterion is a pinch event value pertaining to the operating characteristic of the patient support; and wherein the controller is operable to vary the pinch event criterion based on a position of the component, wherein the controller is operable to vary the pinch event value pertaining to the operating characteristic of the patient support; See above citations and text associated with Fig. 1, 2 and 6-9 as well as #72 and #74.
	Referring to Claim 15, Flanagan teaches wherein the sensor output includes a sensed characteristic of power supplied to the electric motor; See above citations.
	Referring to Claim 16, Flanagan teaches wherein: the pinch event criterion is a first event criterion pertaining to a speed of the electric motor; the controller is operable to store a second event criterion pertaining to a characteristic of power supplied to the electric motor; and the controller is operable to detect a pinch event based on a) a comparison between the speed of the electric motor and the first event criterion and b) a comparison between the sensed characteristic of power supplied to the electric motor and the second event criterion.; See Fig. 6-9 and associated text.
	Referring to Claim 21, Flanagan teaches directing the component to move from the first position to the second position; obtaining first sensor information with respect to operation of the patient support with the component at or near the first position; determining if a pinch event is present in the first position based on a comparison between the first sensor information and a first pinch event criterion, wherein the first pinch event criterion includes a first pinch event value pertaining to an operating characteristic of the patient support; obtaining second sensor information with respect to operation of the patient support with the component at or near the second position; and determining if a pinch event is present in the second position based on a comparison between the first sensor information and a second pinch event criterion, wherein the second pinch event criterion includes a second pinch event value pertaining to the operating characteristic of the patient support, wherein the first pinch event value and the second pinch event value are different; See above citations and text associated with Fig. 1, 2 and 6-9 as well as #72 and #74.
	Referring to Claim 23, Flanagan teaches wherein the component of the patient support is an actuator; [0016].
	Referring to Claim 24, Flanagan teaches wherein the first sensor information and the second sensor information include a sensed characteristic of power supplied to the actuator; See Fig. 7-9 and associated text.
	Referring to Claim 25, Flanagan teaches wherein the actuator includes an electric motor, and wherein said directing the actuator includes supplying power to the electric motor to drive the actuator from the first position to the second position; see text associated with #72 and #74.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan in view of Roussy et al. (Roussy, US PGPub 2014/0310876).
	Referring to Claim 6, Flanagan teaches a motor sensor configured to provide the motor sensor output, but does not explicitly disclose nor limit wherein the motor sensor output is indicative of a speed of the electric motor, wherein the motor torque is determined based on at least one of the speed of the electric motor and the sensed characteristic of power.
	However, Roussy teaches the sensing of speed/acceleration using sensor 235 for example; [0035]. The combination of the current sensed by Flanagan and the speed sensed by Roussy will result in the torque determination as claimed.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Flanagan with the speed sensor as taught by Roussy so as to a sudden change in movement for a portion of patient support.
	Referring to Claim 26, Flanagan teaches the first sensor information and the second sensor information, but does not explicitly disclose nor limit it includes a speed characteristic of the actuator.	
	However, Roussy teaches the sensing of speed/acceleration using sensor 235 for example; [0035]. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Flanagan with the speed sensor as taught by Roussy so as to a sudden change in movement for a portion of patient support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646